                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CRIMINAL ACTION NO. 5:03-CR-00012-KDB

 UNITED STATES OF AMERICA,


    v.                                                           ORDER

 COREY ANTOINE TABOR,

                 Defendant.


         Pursuant to the First Step Act of 2018 and upon Motion of Defendant COREY ANTOINE

TABOR for an Amended Judgment and reduction in sentence, the Court hereby orders that

Defendant’s term of imprisonment and commitment to custodial authorities is reduced to an

aggregate sentence of TIME SERVED PLUS FIVE (5) DAYS. The Government consents to a

reduction in Defendant’s sentence to time served. (Doc. No. 624).

         The Court further ORDERS that the Defendant, upon release from imprisonment, shall be

placed on supervised release for a term of 8 years on Count 1.

         All other terms and conditions of Defendant’s sentence remain in full force and effect.

         IT IS SO ORDERED.


                                  Signed: August 6, 2020




          Case 5:03-cr-00012-KDB Document 625 Filed 08/06/20 Page 1 of 1
